Markewich, J.
(concurring in part and dissenting in part). I concur in the dissent of Justice Birns except for his expression concerning the use of the automatic camera; thus, I am also to reverse as to the first count and affirm as to the third. As far as applicable, I also concur in the opinion of Justice Kupferman to the extent that he would affirm conviction under the third count, but depart from him as to conviction under the first count, which should be reversed for the reasons stated by Justice Birns. My reasons for this departure from my colleague as to use of the camera may be simply stated, *140and they are actually based on what is contained in his own writing. Before there had been sufficient technological development in the area of sound recording to permit its almost universal concealed police use, warrants simply based on Fourth Amendment considerations were sufficient to sustain employment of these devices. State and Federal legislative enactments designed to curtail their use by imposed conditions came next, and recordings are used now quite acceptably in police work to a considerable extent. That history of development, taken in its earlier stage, now finds an analogue in camera use. A warrant, conforming to Fourth Amendment requirements—and there is such a warrant here—is sufficient to permit the installation here availed of. What a Legislature may do later restrictively is of no moment at this juncture. By analogy, if the constitutional standards stated in the Fourth Amendment are honored, then, in the absence of restrictive legislation, nothing further than what has been done here should be required for the camera’s legal use.